         Case 5:19-cv-00903-G Document 6-1 Filed 10/04/19 Page 1 of 1




                   UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,

      Plaintiff,                                     Case No. 5:19-cv-00903-G

v.                                                   Hon. Charles B. Goodwin

SERGEANT JOHN DOE (BADGE #1129),
JANE DOE, and OKLAHOMA CITY, a
political subdivision of the State of Oklahoma,

     Defendants,
_______________________________________/

      [PROPOSED] ORDER PERMITTING PLAINTIFF TO SERVE A
     SUBPOENA PRIOR TO THE COMMENCEMENT OF DISCOVERY

      This matter having come before the Court on Plaintiff’s Emergency Motion

to Allow Plaintiff to Serve a Subpoena Prior to the Commencement of Discovery,

and the Court being fully advised in the premises;


      IT IS SO ORDERED that Plaintiff’s Emergency Motion to Allow Plaintiff

to Serve a Subpoena Prior to the Commencement of Discovery is hereby

GRANTED. Plaintiff may file a subpoena directed to Oklahoma City, upon entry of

this Order.

Dated: October __, 2019
                                       ________________________________
                                       Hon. Charles B. Goodwin
                                       UNITED STATES DISTRICT JUDGE
